Citation Nr: 0830180	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-25 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's disease. 

2.  The propriety of severance of service connection for 
vertigo. 

3.  Entitlement to a higher evaluation for vertigo, rated as 
30 percent disabling prior to December 1, 2006. 


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in December 
2005, March 2006 and September 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefits sought on appeal.  The 
veteran appealed those decisions to the Board, and the case 
was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have 
Meniere's disease that is causally or etiologically related 
to his military service.

3.  The RO followed the proper administrative procedures to 
effectuate the severance of service connection.

4.  The record reflects that the October 2004 rating decision 
establishing service connection for vertigo was clearly and 
unmistakably erroneous.

5.  Service connection was properly severed by the September 
2006 rating decision.


CONCLUSIONS OF LAW

1.  Meniere's disease was not incurred in or caused by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for the severance of service connection for 
the veteran's vertigo have been met.  38 U.S.C.A. §§ 101, 
1110, 1111, 1131, 1153 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.6, 3.105, 3.203, 3.303 (2007)

3.  The veteran is not eligible for a retroactive increase in 
benefits because basic entitlement to service connection for 
vertigo has been severed.  38 U.S.C.A. § 5112 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400(o)(1) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the veteran's claim for service connection for 
Meniere's disease, the Board finds that the VCAA duty was 
satisfied by a letter sent to the veteran in October 2005.  
The letter addressed all four notice elements and was sent 
prior to the initial unfavorable decision by the AOJ.  In 
this case, the fact that the notice did not address either 
the relevant rating criteria or effective date provisions, 
was harmless error because service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
private medical records pertinent to the years after service.  
Additionally, the veteran was scheduled for a VA examination 
in November 2005; however, the veteran failed to report for 
his scheduled examination.  In a December 2005 letter, the RO 
informed the veteran that "the duty to assist is not a one 
way street" and that failure to report for the scheduled 
examination may result in his claim being denied.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); 38 C.F.R. § 3.655 
(2007).  

VA regulations provide that individuals for whom an 
examination has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a) (2007).  When, as 
here, entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. 38 C.F.R. § 3.655(a) (2007).

Based on the foregoing, the Board finds that VA has fulfilled 
its duty to assist the veteran, to the extent possible, given 
his failure to report for the examination.  Moreover, given 
his failure to report for the examination without good cause, 
the Board finds that this claim must be adjudicated based on 
the evidence of record.  38 C.F.R. § 3.655.

With regard to the issue of the propriety of severance of 
service connection for vertigo, as explained below, there are 
specific notice requirements, found in 38 C.F.R. § 3.105(e)-
(i), which are applicable to reductions in ratings.  The 
Board believes that those specific notice requirements take 
precedence over the more general notice requirements found in 
the VCAA.  The Court has referred to "the canon of 
interpretation that the more specific trumps the general."  
See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more 
specific statute will be given precedence over a more general 
one . . . .") (quoting Busic v. United States, 446 U.S. 398, 
406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 
171, 176-7 (2005).  Therefore, the Board concludes that the 
VCAA is not applicable to this claim.  

Finally, with regard to the issue of entitlement to an 
increased disability evaluation for vertigo, as discussed 
below, the Board finds that this claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
(1994); 38 C.F.R. § 3.400(o)(1) (2007).  In a case such as 
this, where the pertinent facts are not in dispute and the 
law is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim, 
and the VCAA is not applicable.  See Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (holding that VCAA does not apply where 
there is extensive factual development in a case, reflected 
both in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim).  Accordingly, the Board has decided this issue on the 
current record without any further consideration of the VCAA, 
and will deny the veteran's claim solely because of a lack of 
entitlement under the law.


Claim for Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a secondary basis 
for disabilities which are proximately due to or the result 
of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (2007); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc). Any increase in severity of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.

In this case, there is conflicting evidence as to whether the 
veteran has been diagnosed with Meniere's disease.  A private 
medical record dated in August 2005 diagnoses the veteran 
with Meniere's disease.  However, specific VNG evaluations 
performed by the private doctor have failed to detect 
Meniere's disease.  In fact, a VNG patient report dated in 
July 2005 by the same private physician states that VNG 
testing was normal.  

Nonetheless, presuming that the veteran does have a current 
diagnosis of Meniere's disease, in considering the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for Meniere's 
disease.  The veteran's service medical records are absent 
for any complaints, diagnosis or treatment of Meniere's 
disease.  In addition, the medical evidence of record does 
not show that he sought treatment for Meniere's disease 
immediately following his period of service or for many 
decades thereafter.  In terms of direct incurrence in 
service, this absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Therefore, the Board finds that Meniere's disease 
did not manifest during service or for many years thereafter.

In addition to the lack of evidence establishing that 
Meniere's disease manifested during service or within close 
proximity thereto, the Board also finds that the evidence of 
record does not link the veteran's current Meniere's disease 
to service.  The August 2005 private medical record, which 
diagnosed the veteran with Meniere's disease, discussed the 
veteran's history of acoustic trauma during service.  
However, the private physician did not indicate any nexus 
between the veteran's acoustic trauma during service and his 
diagnosis of Meniere's disease.  A VA examination was 
scheduled in November 2005, in which the VA examiner was 
instructed to provide an opinion regarding whether the 
veteran's Meniere's disease was at least as likely as not due 
to service-connected bilateral hearing loss and tinnitus.  
However, due to the veteran's failure to cooperate with VA, 
VA has been unable to obtain such a nexus opinion.  See 38 
U.S.C.A. §§ 5103A, 5107; see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In light of the foregoing, the Board 
must rate the claim based on the evidence of record, which in 
this case, does not include competent medical evidence of a 
nexus between active military service and the veteran's 
Meniere's disease or a link between a service-connected 
disability and the veteran's Meniere's disease.  See 38 
C.F.R. § 3.655 (2007). 

Although the veteran might sincerely believe that his 
Meniere's disease is related to his service, the veteran, as 
a lay person, is not competent to testify that this condition 
was caused by acoustic trauma in service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for Meniere's disease.  Because the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt provision does not apply.  Accordingly, the 
Board concludes that service connection for Meniere's disease 
is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supplement 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).



Propriety of Severance of Service Connection 

Service connection was established for vertigo was granted by 
the RO in an October 2004.  At that time the RO determined 
that the veteran's vertigo was secondary to his service-
connected hearing loss disability.  The RO relied on the 
report of a September 2004 VA examination report in reaching 
this decision.  

Thereafter, the RO issued a September 2006 rating action 
severing service connection based on clear and unmistakable 
error in the October 2004 rating decision. 

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that it is "clearly and 
unmistakably erroneous."  38 C.F.R.  
§ 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 
482 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Graves v. Brown, 6 Vet. App. 166 (1994).  Clear and 
unmistakable (CUE) is defined as "a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

When VA seeks to sever service connection, section 3.105(d) 
imposes the same burden of proof that is placed on a claimant 
who, under section 3.105(a), seeks to have a previous 
unfavorable decision overturned.  See Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).  In accordance with section 
3.105(a), to determine whether CUE was present in a prior 
decision, either the correct facts, as they were known at the 
time, must not have been before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time must have been incorrectly applied.  The 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

Unlike section 3.105(a), however, section 3.105(d) does not 
limit the reviewable evidence to that which was before the RO 
at the time of the initial service connection award.  See 
Stallworth, 20 Vet. App. 482, 488 (2006); Daniels, 10 Vet. 
App. at 480; Venturella v. Gober, 10 Vet. App. 340, 342-43 
(1997).  The regulation specifically allows a change in 
medical diagnosis to serve as a basis for severance, and the 
Court in Venturella reasoned that this language clearly 
contemplates the consideration of evidence acquired after the 
original grant of service connection.  If "the Court were to 
conclude that . . . a service-connection award can be 
terminated pursuant to § 3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  10 Vet. App. at 342-43.

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained. 38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).

Initially, the Board notes that the RO followed the proper 
administrative procedures to effectuate the severance of 
service connection for vertigo and that all due process 
considerations were complied with.  In this regard, the RO 
sent the veteran a proposed rating decision, dated in May 
2006, which stated that clear and unmistakable error occurred 
in the October 2004 rating decision, which granted service 
connection for vertigo.  The proposed rating decision was 
accompanied by a June 2006 letter, which informed the veteran 
of the proposed decision, and informed him that his payments 
would continue for 60 days, which would allow him time to 
submit new evidence showing that the RO should not take the 
proposed action.  The June 2006 letter also informed the 
veteran that he could request a personal hearing in regard to 
this claim.  The veteran did not respond with any additional 
evidence or argument in the 60-day time frame, nor did he 
request a personal hearing.  Accordingly, the RO issued a 
rating decision in September 2006 severing service connection 
for vertigo effective December 1, 2006. 

Having determined that the proper administrative procedures 
to effectuate the severance of service connection have been 
followed, the Board will determine whether there was clear 
and unmistakable error in the decision that awarded service 
connection.  

In the October 2004 rating action, the RO relied on the 
report of a September 2004 VA compensation and pension 
examination.  In that report, the examiner stated that the 
fact that the veteran did not report a worsening of hearing 
or other changes in the condition or sensation of his middle 
ears during his dizzy episodes suggested that middle ear 
pathology was not creating his dizziness.  The examiner went 
on to state that the veteran had cardiac dysfunction and 
likely vascular disease and that it was as likely as not that 
the veteran's dizzy episodes were due to vascular disease.  
Furthermore, the examiner stated that the veteran's private 
doctor had noted an abnormal Romberg position, that did "not 
demonstrate definitively any relation with the dizziness to 
his hearing loss and tinnitus" and that Romberg position was 
a nonspecific examination for cerebellar function and not 
middle ear pathology.  However, despite the negative opinion 
given, the report concludes by stating it was as likely as 
not that the veteran's dizziness was related to his hearing 
loss and tinnitus.

This discrepancy was first noted by the RO in May 2006, in 
reviewing the veteran's appeal for an increased disability 
evaluation for his vertigo.  Accordingly, that same month, 
the RO requested a clarifying medical opinion.  In May 2006, 
such an opinion was provided.  The reviewing physician stated 
that in assessing the September 2004 examination, he believed 
an error in documentation or dictation was made.  The 
reviewing examiner explained that the body of the examination 
stated that the dizziness was likely due to vascular disease, 
and that he agreed with the September 2004 examiner's opinion 
that a positive Romberg sign would not play into the 
veteran's hearing loss or tinnitus concerning dizziness.  The 
reviewing examiner therefore concluded that an error in 
dictation was made, and that the conclusion should have read 
"it is NOT likely that the patient's dizziness is related to 
his hearing loss and tinnitus."

First, the Board observes that a finding of CUE must be based 
upon an error of fact or law, not a disagreement as to how 
facts were weighed or evaluated.  See Fugo, 10 Vet. App. at 
479.  In this case, the September 2004 VA examiner's 
conclusion constitutes an error of fact.  The conclusory 
statement was inconsistent with the findings contained in the 
rational for the decision and was clearly a clerical mistake.  
The May 2006 medical opinion confirms this.  Furthermore, the 
May 2006 medical opinion was accompanied by a summary of the 
facts, findings and reasons supporting this conclusion.  See 
38 C.F.R. § 3.105(d).  

In view of the foregoing, the Board finds that all the 
evidence of record reflects that the initial award of service 
connection by the October 2004 rating decision was clearly 
and unmistakably erroneous.  Accordingly, the severance of 
service connection for vertigo was proper, and the appeal 
must be denied.


Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of the disability, it is 
essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the "present 
level" of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Board observes that the veteran's claim for 
increased benefits is barred by law.  As noted above, the 
veteran's entitlement to service connection was properly 
severed.  VA regulations specifically provide that 
retroactive increases or additional benefits, after basic 
entitlement has been terminated through severance of service 
connection or other means, are prohibited by 38 CFR 
3.400(o)(1).  In the veteran's case, this means that because 
service connection for vertigo was severed by the September 
2006 rating decision, and the Board has found this severance 
to be proper, the veteran's claim for an increased evaluation 
for the period in which service connection was in effect is 
barred by the prevailing regulations.  For this reason, there 
is no legal authority to grant an increased evaluation for 
vertigo prior to December 1, 2006.  Where the law and not the 
evidence is dispositive of a claim, it cannot be granted in 
the absence of legal merit or of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, 
the appeal is denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for Meniere's disease is 
denied.

Restoration of service connection for vertigo is denied.

Entitlement to an increased evaluation for vertigo, rated as 
30 percent disabling prior to December 2006, is denied.



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


